Citation Nr: 0724314	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a service-connected burial allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to 
February 1970.  The veteran died in March 2004.  The 
appellant is the veteran's sister.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing at the RO 
in May 2006.  


FINDINGS OF FACT

1.  The veteran died in March 2004; his official death 
certificate shows that the immediate cause of death was 
consistent with gastrointestinal bleeding.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD evaluated as 100% disabling and 
hypertension evaluated as 10% disabling.  

3.  The competent medical evidence does not demonstrate onset 
of gastrointestinal bleeding during active service or for 
many years thereafter.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West Supp. 2005); 38 
C.F.R. § 3.312 (2006). 

2.  The criteria for entitlement to burial benefits based on 
service-connected death are not met.  38 U.S.C.A. § 2307 
(West 2002); 38 C.F.R. §§ 3.312, 3.1600 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a March 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the March 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claims decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the March 2006 VCAA letter and was 
provided with notice of the types of evidence necessary to 
establish any disability rating and/or the effective date via 
correspondence dated in March 2006.  The appellant's status 
as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the appellant have been obtained to the 
extent possible.  No VA examination was conducted in 
connection with this decision.  The Board finds such a VA 
examination would not be probative of the issues on appeal as 
it would be speculative.  In order for service connection to 
be awarded based on the appellant's theory, an examiner would 
have to provide an opinion as to whether the veteran's PTSD 
caused the veteran's abuse of alcohol and then would have to 
provide an opinion as to whether the abuse of alcohol led to 
the gastrointestinal bleed which was the ultimate cause of 
the veteran's death.  With regard to whether the veteran 
abused alcohol as a result of his PTSD, there is mixed 
evidence in the claims file.  The veteran attributed his 
alcohol abuse to various causes including treatment for back 
pain, treatment for startle response, and dealing with school 
pressure.  Without interviewing the veteran, it would be 
purely speculative for an examiner to determine what was the 
cause of the veteran's alcohol abuse based on the different 
responses provided at different times by the veteran 
regarding his own thoughts on abuse.  With regard to whether 
abuse of alcohol led to gastrointestinal bleeding, there is 
no medical evidence of record as to what caused the 
gastrointestinal bleeding.  Evidence of record dated within a 
month of the veteran's death indicates that the veteran 
reported he had not used alcohol for two years prior.  Any 
opinion by an examiner linking alcohol abuse to the 
gastrointestinal bleeding would be purely speculative.  
Service connection cannot be granted based on speculative 
evidence.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal decided herein.  In April 2006, the 
appellant indicated that she did not have any further 
evidence to submit in support of the claims.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Entitlement to service connection for the cause of the 
veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death, unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The appellant has claimed that the cause of the veteran's 
death was linked to his service-connected PTSD.  She has 
argued that the veteran abused alcohol due to the PTSD and 
that this caused the gastrointestinal bleed which was the 
ultimate cause of the veteran's death.  

Associated with the claims file is a Certificate of Death 
which shows that the veteran died in March 2004.  The coroner 
who completed the form determined that the immediate cause of 
death was consistent with a gastrointestinal bleed.  The 
interval between onset of the gastrointestinal bleed and 
death was unknown.  Other significant conditions noted by the 
coroner to be contributing to death but not related to the 
gastrointestinal bleed were splenomegaly, hepatitis C, fatty 
liver and PTSD.  

At the time of the veteran's death, service connection was in 
effect for PTSD with major depression which was evaluated as 
100% disabling from November 1995 and for hypertension which 
was evaluated as 10% disabling from February 1984.  

In the current case, the Board finds that service connection 
is not warranted for the cause of the veteran's death.  The 
Certificate of Death demonstrates that the veteran died as a 
result of gastrointestinal bleeding.  However, there is no 
competent evidence of record which links the gastrointestinal 
bleed to the veteran's active duty service.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for gastrointestinal bleeding.  
Clinical evaluation of all systems was normal at the time of 
the veteran's entrance examination in September 1967.  The 
veteran indicated that he had or had had stomach, liver or 
intestinal problems on a Report of Medical History he 
completed in September 1967.  The document was annotated to 
indicate the veteran had occasional stomach pains which were 
not significant.  The veteran again indicated on a Report of 
Medical History he completed in February 1970 that he had or 
had had stomach, liver or intestinal problems.  There was no 
annotation on this document to indicate what symptomatology 
the veteran was referring to.  However, clinical evaluation 
of all systems was determined to be normal at the time of the 
February 1970 separation examination.  

There is competent medical evidence dated within one year of 
the veteran's discharge which indicates the veteran did not 
have significant gastrointestinal problems at that time.  At 
the time of an October 1970 VA examination, the veteran 
complained of a gagging sensation when he first woke up as 
well as feeling nauseous.  He also complained of a dull 
abdominal pain.  A report of an upper gastrointestinal 
examination by means of barium was interpreted as revealing 
no hiatal hernia, ulcerative disease or mass lesion.  The 
diagnosis from the VA examination was no upper 
gastrointestinal tract disease found at the time of the 
examination.  

Subsequent clinical and hospitalization records are devoid of 
any evidence of gastrointestinal bleeding problems which were 
linked to active duty.  A September 1989 private 
hospitalization record indicates that the veteran did not 
have any gastrointestinal complaints.  An ultrasound of the 
abdomen which was conducted in February 2004 was interpreted 
as revealing increased liver echogenicity consistent with 
fatty infiltration/hepatocellular disease, splenomegaly and 
old granulomatous disease.  There were no complaints in 
February 2004 of gastrointestinal problems.  A March 2004 
clinical record indicates that the appellant reported that 
the veteran had informed her that he was throwing up blood 
but did not think that he needed to go to the hospital.  When 
the appellant did not hear from the veteran the next day, a 
brother was sent to the apartment where he found the veteran 
dead on the floor.  

The Board finds there is no competent evidence of record 
which links a gastrointestinal bleed to the veteran's active 
duty service on a direct basis.  

The appellant has argued that the veteran abused alcohol due 
to his service-connected PTSD and that the abuse of alcohol 
was the ultimate cause of the gastrointestinal bleed.  
Significantly, however, the appellant has not submitted any 
competent evidence to support this theory and the Board's 
review of the claims file failed to find any such evidence.  

There are several clinical records and reports of 
hospitalization which include diagnoses of both PTSD and 
alcoholism but none of these documents includes evidence of a 
causal link between the two.  The veteran has indicated at 
different times that he abused alcohol due to psychiatric 
symptomatology and also that he abused alcohol due to back 
pain.  A report of a disability evaluation dated in January 
1987 indicates that the veteran reported he began abusing 
alcohol two years after his discharge.  He had his first 
drink at the age of 17 but his first drunk did not occur 
until after his discharge.  He reported he began drinking a 
couple of six packs per day until 1982.  He reported that he 
used the alcohol to treat his anxiety, and especially his 
startle response.  The diagnosis was PTSD.  However, VA 
clinical records dated in October 1989 indicated that the 
veteran reported he took alcohol for self medication for back 
pain.  In February 1992, the veteran reported that he used 
alcohol episodically in order to reduce tension at the end of 
various school quarters or the beginning of holiday periods 
away from school.  At the time of a January 1996 VA 
examination, the veteran reported that he would drink if he 
would get too uptight.  The pertinent diagnoses were PTSD; 
major depression related to PTSD, pain and alcohol; and 
continuous alcoholism which was assumed to contribute to the 
veteran's depression.  The Board finds that none of the 
medical evidence of record provides competent evidence of a 
link between the veteran's PTSD and his abuse of alcohol.  

The Board further finds that there is no competent evidence 
of record which links the abuse of alcohol to the 
gastrointestinal bleed which was noted to be the cause of the 
veteran's death.  In fact, a February 2004 clinical record 
indicates that the veteran reported he had not consumed 
alcohol in two years.  

The appellant's claim for service connection for the cause of 
death which is based on the allegation of the 
gastrointestinal bleeding being linked to the veteran's PTSD 
is not supported by any competent evidence of record.  The 
only evidence of record which indicates both that the veteran 
abused alcohol as a result of his service-connected PTSD and 
that the gastrointestinal bleeding noted to be the cause of 
the veteran's death was linked to the veteran's abuse of 
alcohol is the appellant's own allegations and testimony at a 
May 2006 hearing conducted by the undersigned.  As a lay 
person however, the appellant is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Her opinion as to the existence and etiology of 
the gastrointestinal bleeding which was the cause of the 
veteran's death is without probative value.  

PTSD was listed as a significant condition on the Certificate 
of Death which contributed to death but was not related to 
the gastrointestinal bleed.  Service connection was in effect 
for PTSD at the time of death and was evaluated as 100% 
disabling.  The Board finds, however, that service connection 
for the cause of death is not warranted on a direct basis as 
due to the service-connected PTSD.  The Board finds that 
there is no competent evidence of record which demonstrates 
that the service-connected PTSD contributed substantially or 
materially to the cause of the veteran's death.  There is no 
indication that the PTSD aided or lent assistance to the 
production of death.  There is no indication that the PTSD 
materially affected a vital gastrointestinal organ or that it 
involved an active process affecting vital organs.  PTSD is a 
psychiatric disability and the cause of the veteran's death 
was due to a gastrointestinal disability.  The Board finds 
that the service-connected PTSD does not meet the definition 
of a contributory cause of death as set out in 38 C.F.R. 
§ 3.312(c).  The competent evidence of record also 
demonstrates that PTSD was not the principal cause of death 
which was the result of gastrointestinal bleeding as set out 
in the Certificate of Death.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
cause of the veteran's death.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).

Entitlement to a service-connected burial allowance.

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

In light of the Board's determination on the cause of the 
veteran's death which is discussed above, there is no legal 
or factual basis for the allowance of service-connected 
burial benefits.  See 38 C.F.R.  § 3.1600.  The veteran did 
not die of a service-connected disability or disabilities.  


ORDER

Service connection for the cause of the veteran's death is 
not warranted.  The appeal is denied.

Payment of burial benefits, based on the veteran's service-
connected death, is not warranted.  The appeal is denied.


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


